Citation Nr: 1342135	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tension headaches. 

2.  Entitlement to service connection for tension headaches.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for seizures, residuals of a head injury. 

4.  Entitlement to service connection for seizures, residuals of a head injury.

5.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO, in part, declined to reopen previously denied claims for service connection for seizures, residuals of a head injury and tension headaches.  The RO also denied service connection for a back disability.  The Veteran appealed this rating action to the Board. 

In an October 2012 decision, the Board, in part, found that new and material evidence had not been received to reopen previously denied claims for service connection for tension headaches and seizure disorder, to include as a residual of a head injury, and denied a claim for service connection for a back disorder.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, pursuant to a Joint Motion for Vacatur and Remand (Joint Motion), the Court vacated and remanded the appeal back to the Board.  In a May 2013 Order, the Court adopted the Joint Motion agreed to by the Secretary of Veterans Affairs and the Veteran's Counsel (Parties).  In the Joint Motion, the Parties specifically requested that the Board's denial of the above-cited issues be vacated and returned to the Board for further medical development.  Thus, these issues have returned to the Board for further appellate consideration consistent with the Court's May 2013 Order. 

In the analysis below, the Board will reopen the previously denied claims for service connection for tension headaches and seizure disorder, to include as due to head trauma.  The underlying issues of entitlement to service connection for tension headaches and seizure disorder, to include as due to residuals of a head injury, and the claim of entitlement to service connection for a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In an unappealed July 1989 rating action, the RO denied service connection for tension headaches.  

2.  Since the final July 1989 rating action, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for tension headaches.

3.  In an unappealed January 2004 rating action, the RO denied service connection for a seizure disorder, residuals of a head injury.  

4.  Since the final January 2004 rating action, additional evidence has been received, which was not previously of record and relates to an established fact necessary to substantiate the claim for service connection for a seizure disorder, residuals of a head injury.


CONCLUSIONS OF LAW

1.  The July 1989 rating action, wherein the RO denied reopening the claim for connection for tension headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.1103 (2013).

2.  Evidence received since the final July 1989 decision letter is new and material, and the claim for service connection for tension headaches is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).

3.  The January 2004 rating action, wherein the RO denied service connection for a seizure disorder, residual of a head injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.1103 (2013).

4.  Evidence received since the final January 2004 rating decision is new and material, and the claim for service connection for a seizure disorder, residuals of a head injury is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's previously denied claims for service connection for tension headaches and seizure disorder, to include as a residual of a head injury such deficiencies are moot as the Board is reopening and remanding the claims herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claims be denied on the merits following remand.

II. Laws and Regulations

By the appealed March 2009 rating action, the RO, in part, declined to reopen the previously denied claims for service connection for tension headaches and a seizure disorder, residuals of a head injury.  The Veteran appealed this rating action to the Board. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  In this case, the tenets of 3.303(b) have not been invoked with respect to the Veteran's underlying claims for service connection for tension headaches and seizure disorder, residuals of head trauma because neither one of these disabilities is a chronic condition listed at 38 C.F.R. § 3.309(a).  While epilepsy is listed is a chronic condition under 38 C.F.R. § 3.309(a), the Veteran has not been diagnosed as having this disability; thus, he cannot avail himself of the tenets of 38 C.F.R. § 3.303(b).

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis. The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West , 12 Vet. App. 312 (1999).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.





III. Legal Analysis

The Veteran contends that his tension headaches and seizure disorder had their onset during military service after he hit his head in the barracks during basic training.   

The Board initially notes that the Veteran's current claims involving seizures, residuals of a head injury, and tension headaches, are grounded upon the same factual bases as his prior claims, which were most recently denied by the RO in July 1989 and January 2004 decisions.  Those decisions are final.  Generally, it is appropriate for the Board to consider the claims as a request to reopen the previously denied claims rather than original claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  The Board would further point out that this case is distinguishable from the concerns raised by the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), in that the Veteran's previously asserted claims are acknowledged to be variations of the current claims that have been pursued on a "piece-meal basis" as opposed to the situation where his previously pursued claims were initially somewhat vague and VA has unduly narrowed their scope in order to avoid reopening the claims. 

In this case, the RO did not find that there was new and material evidence sufficient to reopen the Veteran's claims.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue. 

In the July 1989 rating decision, the RO denied claims of entitlement to service connection for residuals of a head injury and tension headaches; the RO found that there was no evidence that the Veteran had any residuals of a head injury and that his tension headaches were a developmental abnormality.  The rating decision noted that, although the Veteran had hit his head in the barracks, there was no evidence of head trauma or residuals.  The Veteran complained of headaches due to the head injury, but the Veteran's headaches were found to be tension headaches, which were not considered a disability.  In July 1994, the Veteran's claim for seizures as residuals of a head injury was denied on the basis that there was no evidence that the Veteran's seizures were residuals of, or otherwise, related to the Veteran's June 1969 head injury; the RO noted that the Veteran gave a history of seizures beginning after an assault in 1988.

The Veteran's petition to reopen his claim for seizures, residuals of a head injury, was most recently denied in a January 2004 rating decision.  The RO denied his petition to reopen a claim for seizures, residuals of a head injury, on the basis that the evidence submitted by the Veteran demonstrated continued treatment for seizures, but did not show a relationship between his seizures and his service.

The evidence received since the RO's final July 1989 and January 2004 rating actions includes, but is not limited to, an October 2009 VA health care clinician's report.  In that report, the VA clinician opined that the Veteran's seizure disorder was "possibly related to" his in-service head trauma.  (See October 2009 VA report).  The October 2009 report is new because it was not of record at the time of the final July 1989 and January 2004 rating actions.  It is also material.  The October 2009 VA health care clinician's report relates to a necessary element of service connection that was found to be lacking in the previous denial of the claims for service connection for a seizure disorder, to include as due to a head injury namely the element of a current nexus between this disability and the in-service head trauma.  While the October 2009 VA health care clinician's report does not discuss tension headaches, because the Veteran's claims that they, in addition to the seizure disorder, stem from the same in-service head trauma, the Board also finds the report to be material as to this claim.  

Hence, in both instances the evidence creates a reasonable possibility of substantiating the claims for service connection for tension headaches and a seizure disorder, residuals of a head injury.  Shade, supra.  Accordingly, the claims for service connection for tension headaches and seizure disorder, to include as a residual of head injury are reopened.


ORDER

New and material evidence having been received; the claim for service connection for tension headaches is reopened; the appeal is granted to this extent only.

New and material evidence having been received; the claim for service connection for a seizure disorder, to include as a residual of a head injury is reopened; the appeal is granted to this extent only.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development, as outlined in the directives below, is warranted prior to further appellate review of the claims for service connection for tension headaches, seizure disorder, as a residual of head injury and back disability.  

Regarding the Veteran's claim for service connection for a seizure disorder, residual of head injury a VA health care clinician opined, that it was "possibly related to" his in-service head trauma.  The Board finds this opinion to be of minimal probative value due to its equivocal language and, thus, is not necessarily outcome determinative.  Thus, the Board finds that a VA examination is necessary to determine whether or not the Veteran has a seizure disorder and tension headaches as a result of the in-service head trauma.  With regard to the Veteran's back disability, he maintains that it is a result of the in-service head trauma.  (See November 2011 Transcript (T.) pg. 4)).  Thus, on examination, the examiner will be asked to provide an opinion as to whether the Veteran's back disability, currently diagnosed as low back pain with underlying moderate spondylosis and degenerative disc disease (See December 2008 VA chiropractic care treatment report) is etiologically related to the in-service accident that resulted in head trauma.  




Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an appropriate physician at a VA medical facility.  The claims files and electronic VA treatment records shall be made available to and reviewed by the examiner. The examiner then shall obtain from the Veteran a description of his relevant history and symptomatology, to include information about onset, frequency, duration, and severity. All tests, studies, or evaluations deemed necessary next shall be performed.
   
The examiner thereafter shall provide an opinion to the following question: 

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tension headaches, seizure disorder and back disability had their onset during military service or are otherwise found to be etiologically related thereto, to specifically include an incident when the Veteran struck his occiput in the barracks during basic training in late May 1969/early June 1969?

In responding to the forgoing questions, the examiner shall discuss the pertinent medical evidence (service treatment records and private and VA treatment records) and lay evidence (statements and the November 2011 testimony of the Veteran) in rendering the above-requested opinion.  

The examiner is specifically requested to comment on the following evidence: (i) Service treatment records reflecting that the Veteran was diagnosed with tension headaches after the Veteran had struck his occiput in the barracks during basic training in late May 1969/early June 1969; (ii) April 1994 VA general medical examination report, containing the Veteran's history that he had injured his back in a 1986 motor vehicle accident and in assaults in 1988 and 1993.  This same report contains the Veteran's history of his seizures having had their onset after he sustained a close head injury after a 1988 assault; and, (iii) October 2009 VA health care clinician's opinion that the Veteran's seizure disorder was possibly related to the in-service head trauma.  

2.  After the above has been completed, the RO/AMC should review the claims file and ensure that all of the development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the examiner's report. If any report does not include adequate responses to the specific opinions requested, the report must be returned to the providing health care provider for corrective action

3.  Adjudicate the issues of the Veteran's entitlement to service connection for tension headaches and seizure disorder, to include as due to residuals of head injury.  The RO should also readjudicate the issue of entitlement to service connection for a back disability. 

If any of these benefits sought is not granted, the Veteran and his attorney shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond. 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


